DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021, 7/22/2020, 4/23/2020 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 3/3/2022”. Applicant's amendments of claims 1, 2, 5, 10, 11 and submission of new claims 12-20 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-20 are pending wherein claims 1 and 11 are independent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al (US 2015/0279878 A1 hereinafter Ahmed).
Regarding Claim 1, Ahmed discloses in Fig 3: An image pickup device comprising:
a photoelectric conversion unit [0035] configured to perform a photoelectric conversion;
a trench (45) engraved in a semiconductor substrate (41);
a fixed charge film (49/51/53) including a first oxide film (53), a nitrogen film (49), and a second oxide film (51) on a side wall of the trench; and
an electrode film (47) formed in the fixed charge film,
wherein a thickness of the first oxide film (53: 5-10nm) is thinner than a thickness of the second oxide film (15-20 nm) [0037-0040].
Regarding Claim 2, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein each of the first and second oxide films (51, 53: silicon oxide and could be both silicon dioxide or silicon monoxide) configuring the fixed charge film includes silicon monoxide, and the nitrogen film (49) includes silicon nitride (SiN) [0037].
Regarding Claim 3, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein the nitrogen film configuring the fixed charge film (49) includes a polysilicon film or a high dielectric constant film (high-k film) [0066].
Regarding Claim 4, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein the nitrogen film configuring the fixed charge film (49) includes a film using any of materials: silicon nitride, hafnium, zirconium, aluminum, tantalum, titanium, magnesium, yttrium, and lanthanoid [0037].
Regarding Claim 7, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein the trench does not penetrate the semiconductor substrate (41) {See Fig 3).
Regarding Claim 10, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein the trench is formed so as to partially surround (See Fig 3: trench does not extend completely through the substrate and hence partially surrounds the pixel) a pixel.
Regarding Claim 11, Ahmed discloses in Fig 3: An electronic apparatus equipped with an image pickup device, wherein the image pickup device comprises:
a photoelectric conversion unit [0035] configured to perform a photoelectric conversion;
a trench (45) engraved in a semiconductor substrate (41);
a fixed charge film (49/51/53) including a first oxide film (53), a nitrogen film (49), and a second oxide film (51) on a side wall of the trench; and
an electrode film (47) formed in the fixed charge film,
wherein a thickness of the first oxide film (53: 5-10nm) is thinner than a thickness of the second oxide film (15-20 nm) [0037-0040].
Regarding Claim 12, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein each of the first and second oxide films (51, 53: silicon oxide and could be both silicon dioxide or silicon monoxide) configuring the fixed charge film includes silicon monoxide, and the nitrogen film (49) includes silicon nitride (SiN) [0037].
Regarding Claim 13, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein the nitrogen film configuring the fixed charge film (49) includes a polysilicon film or a high dielectric constant film (HFO2) [0066].
Regarding Claim 14, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein the nitrogen film configuring the fixed charge film (49) includes a film using any of materials: silicon nitride, hafnium, zirconium, aluminum, tantalum, titanium, magnesium, yttrium, and lanthanoid [0037].
Regarding Claim 17, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein the trench does not penetrate the semiconductor substrate(41) {See Fig 3).
Regarding Claim 20, Ahmed discloses in Fig 3: The image pickup device according to claim 1, wherein the trench is formed so as to partially surround (See Fig 3: trench does not extend completely through the substrate and hence partially surrounds the pixel) a pixel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (US 2015/0279878 A1 hereinafter Ahmed) and in view of Hu et al (US 2015/0236058 A1 hereinafter Hu).
Regarding Claim 5 (15), Ahmed discloses in Fig 3: The image pickup device according to claim 1 (11), further comprising: applying a voltage to the electrode film (47) through contact (57) [0064]. Examiner further notes that even though Iida does not specifically disclose a wiring connected to the power supply and a contact connecting the wiring and the electrode film, one of ordinary skilled in the art would find it obvious that it is a well known feature in the semiconductor arts to connect a power supply to semiconductor structures.
Ahmed does not specifically disclose that a wiring connected to a power supply that applies a voltage; and a contact connecting the wiring and the electrode film.
However, Hu in a similar image sensor teaches in Fig 2 that the deep trench isolation structure (DTI) is connected to a bias voltage through a contact (222) [0024].
References Ahmed and Hu are analogous art because they both are directed to image sensing devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ahmed with the specified features of Hu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ahmed and Hu so that the deep trench isolation structure is connected to a bias voltage through a contact as taught by Hu in Ahmed’s device since, this provides for reduced pixel crosstalk and also achieve a higher fill factor [0015].
Regarding Claim 8 (18), Ahmed and Hu disclose: The image pickup device according to claim 5 (15).
Ahmed does not disclose: wherein the contact is formed for each pixel.
However, Hu in a similar image sensor teaches in Fig 2 that the wherein the contact (222) is formed for each pixel [0024].
References Ahmed and Hu are analogous art because they both are directed to image sensing devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ahmed with the specified features of Hu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ahmed and Hu so that the contact is formed for each pixel as taught by Hu in Ahmed’s device since, this provides for reduced pixel crosstalk and also achieve a higher fill factor [0015].
Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (US 2015/0279878 A1 hereinafter Ahmed) and in view of Lagrasta et al (US 9,917,126 B2 hereinafter Lagrasta).
Regarding Claim 6 (16), Ahmed discloses in Fig 3: The image pickup device according to claim 1(11). Ahmed discloses that the deep trench isolation structure  is connected to a voltage supply though contact 57.
Ahmed does not disclose:  further comprising: a light shielding film formed on a light receiving surface side of the photoelectric conversion unit; and a contact connecting the light shielding film and the electrode film.
However, Lagrasta in a similar device teaches in Fig 5A a light shielding film (70) formed on a light receiving surface side of the photoelectric conversion unit; and a contact (46) connecting the light shielding film and the electrode film (32) (Col 3 lines 60-65).
References Ahmed and Lagraste are analogous art because they both are directed to image sensing devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ahmed with the specified features of Lagraste because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ahmed and Lagraste so that the light shielding film formed on a light receiving surface side of the photoelectric conversion unit; and a contact connecting the light shielding film and the electrode film as taught by Lagraste in Ahmed’s device since, this prevents light intrusion onto sensitive circuitry (Col 1).
Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (US 2015/0279878 A1 hereinafter Ahmed) and in view of Hu et al (US 2015/0236058 A1 hereinafter Hu) and further in view of Yanagita et al (US 2014/0054662 A1 hereinafter Yanagita).
Regarding Claim 9 (19), Ahmed and HU disclose: The image pickup device according to claim 5 (15).
Ahmed and Hu do not disclose: wherein the contact is shared by a plurality of pixels.
However, Yanagita in a similar device teaches in Fig 3 and [0074]: wherein the light shielding film (25) is shared by a plurality of pixels.
References Ahmed, Hu and Yanagita are analogous art because they both are directed to image sensing devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ahmed and Hu with the specified features of Yanagita because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Ahmed, Hu and Yanagita so that the contact is shared by a plurality of pixels as taught by Yanagita in Ahmed’s and Hu’s device since, this improves the sensitivity [0002].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Ida reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Ahmed et al (US 2015/0279878 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NISHATH YASMEEN/Primary Examiner, Art Unit 2811